EN MOCIÓN DE RECONSIDERACION
El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Después de considerar nuevamente las cuestiones disen-tidas en el alegato de los apelados nos adherimos a la conclu-sión a que ya hemos llegado, o sea, que una providencia anu-lando o negándose a anular un embargo, es apelable. Una contestación en detalle a la argumentación de los apelados contenida en un alegato de cincuenta y cuatro páginas exi-giría más tiempo del que puede prestársele a este aspecto del caso. Nada que no fuera un análisis minucioso de los nume-rosos casos citados por los letrados, a fin de distinguirlos y de contrarrestar la argumentación contenida en el alegato-de los apelados, tendría finalidad práctica.

Debe declararse sin hogar la moción de reconsideración.